Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 18 and 19.
Claim 1 recites a heater tube assembly comprising: a positive temperature coefficient heater on the tube, the positive temperature coefficient heater comprising one or more layers of a second additively manufactured conductive ink, wherein the positive temperature coefficient heater is electrically connected to a the bus bar network on the tube, each of the one or more layers of the second additively manufactured conductive ink has a thickness of 1 micron to 100 microns, and the positive coefficient heater has a thickness between 0.0001 inch and 0.010 inch; wherein the bus bar network comprises one or more layers of a first additively manufactured conductive ink, the bus bar network is positioned on top of and overlapping with at least a portion of the positive temperature coefficient heater such that the bus bar network and positive temperature coefficient heater are electrically connected and the bus bar network is configured to provide an electrical connection between the positive temperature coefficient heater and an outside controller and each of the one or more layers of the 
Claim 18 recites a heater tube assembly comprising: a tube; a bus bar network comprising at least one hot bus bar and at least one neutral bus bar on the tube, and wherein each of the one or more layers of the first additively manufactured conductive ink has a thickness of 1 micron to 100 microns and the bus bar network has a thickness between 0.0001 inch and 0.010 inch; a positive temperature coefficient heater on the tube having a thickness between 0.0001 and 0.010 inches, the heater comprising a plurality of layers of a second additively manufactured conductive ink, each of the plurality of layers having a thickness of between 1 and 100 microns, wherein the positive temperature coefficient heater is electrically connected to the bus bar network and each of the one or more layers of the second additively manufactured conductive ink has a thickness of 1 micron to 100 microns and the positive coefficient heater has a thickness between 0.0001 inch and 0.010 inch.
Claim 19 recites a method of making a heating tube assembly comprising: additively manufacturing one or more layers of a second conductive ink on a tube to create a positive temperature coefficient heater that is electrically connected to a bus bar network, wherein each of the one or more layers of the second additively manufactured conductive ink has a thickness of 1 micron to First Named Inventor: Jin HuApplication No.: 16/157,775 -7- 100 microns, and the positive coefficient heater has a thickness between 0.0001 inch and 0.010 inch; additively manufacturing one or more layers of a first conductive ink on a tube to create the bus bar network, wherein the bus bar network is positioned on top of and overlapping with at least a portion of the positive temperature coefficient heater such 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/2/2021